UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6745


HENRY LEWELL BUMPERS,

                      Plaintiff – Appellant,

          v.

DANIEL CALHOUN, JR., M.D.; J. SEGURA, R.N.,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00497-RBS-TEM)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Lewell Bumpers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Henry    Lewell       Bumpers     appeals   the   district      court’s     order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) action

for failure to follow the court’s earlier orders informing him

that he needed to pay the initial partial filing fee or his

complaint would be dismissed.              We have reviewed the record and

find no abuse of discretion by the district court.                         Davis v.

Williams,    588 F.2d 69,   70    (4th   Cir.    1978)      (providing    review

standard); see Ballard v. Carlson, 882 F.2d 93, 95–96 (4th Cir.

1989) (noting that dismissal is the appropriate sanction where

litigant disregarded court order despite warning that failure to

comply with order would result in dismissal).                       Accordingly, we

affirm for the reasons stated by the district court.                      Bumpers v.

Calhoun, No. 2:14-cv-00497-RBS-TEM (E.D. Va. Apr. 22, 2015).                        We

dispense     with    oral     argument     because         the    facts   and   legal

contentions    are    adequately       presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2